ORDER

Justice DARELL R. MATLOCK, JR.
NOW ON THIS 20th day of February, 2002, the Petition of Billy Ray McCoy comes on for review; the Court after examining the records and files herein, finds and orders:
The Employees Appeal Board in Case No. Emp. Ad. Appeal No. 00-011 styled In The Matter of The Appeal of Billy Ray McCoy entered it’s order on August 21, 2001, affirming the action of The Cherokee Nation in demoting and suspending the Petitioner, Billy Ray McCoy.
The Petitioner, Billy Ray McCoy, filed his Petition for Review on October 10, 2001.
The Petitioner, Billy Ray McCoy, did not file a request for rehearing before the Employee Appeals Board pursuant to Title 51, Chapter Ten, Section 1024 of The Cherokee Nation Code Annotated.
Pursuant to Title 51, Chapter Ten, Section 1025(B) the Petitioner failed to file his petition for review within the 30 days prescribed.
Title 51, Chapter Ten, Section 1025(B) is a statute of repose.
IT IS THEREFORE ORDERED by the Court that the proceedings herein are dismissed.
IT IS FURTHER ORDERED by the Court that a copy of this Order shall be mailed to the parties by the Court Clerk.